Citation Nr: 1016688	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-21 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for low back 
disability, and, if so, whether the reopened claim may be 
granted.  

2.	Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

3.	Entitlement to service connection for an ingrown toenail 
of the right foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1975 to August 1995.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2008 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO), that, in 
pertinent part, denied service connection for GERD and an 
ingrown toenail of the right great toe, and reopened and 
denied a claim for service connection for lumbosacral strain.  

Although the RO reopened the veteran's claim of service 
connection for lumbosacral strain by deciding the issue on 
the merits in the February 2008 rating decision, the question 
of whether new and material evidence has been received to 
reopen such claim must be addressed in the first instance by 
the Board because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized the veteran's claim of service connection 
for lumbosacral strain accordingly.  

Although a June 2008 statement of the case addressed many 
other issues in addition to those listed on the title page of 
this action, on his VA Form 9 of July 2008, the Veteran 
specifically limited his appeal to the matters addressed in 
this action.

The issue of entitlement to service connection for GERD and 
an ingrown toenail of the right great toe are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any action on his part is 
required.  




FINDINGS OF FACT

1.	An unappealed November 1995 rating decision denied service 
connection for low back strain essentially because, while 
there was a record of treatment during service of a low back 
strain, there was no record of the disability subsequent to 
service.  

2.	Evidence received since the November 1995 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for low back disability, and 
raises a reasonable possibility of substantiating the claim.  

3.	Chronic lumbosacral strain was not manifested during 
service or until several years thereafter, and is not shown 
to be related to the Veteran's service or to any event 
therein.  


CONCLUSIONS OF LAW

1.	New and material evidence has been received, and the claim 
of entitlement to service connection for a low back 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).  

2.	Service connection for low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  

The appellant was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A May 2007 letter provided notice in 
accordance with Kent, and also explained the evidence VA was 
responsible for providing and the evidence he was responsible 
for providing.  This letter also informed the appellant 
concerning disability rating and effective date criteria.  
The appellant has had ample opportunity to respond/supplement 
the record and he has not alleged that notice in this case 
was less than adequate.  

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured.  The RO 
arranged for a VA medical examination to evaluate the claim 
for low back disability and GERD in October 2008.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must 
provide an examination that is adequate for rating purposes).  
Attempts to obtain outpatient treatment records dated from 
January 1996 to April 1998 unfortunately have been 
unsuccessful.  The record shows that the RO made four 
attempts to secure VA treatment records for that period, and 
that the VA Medical Center in Oklahoma City, Oklahoma finally 
indicated in November 2007 that electronic and manual 
searches for the Veteran's records disclosed that no records 
for the Veteran in that date range were available.  Given 
this, the Board finds that further attempts to obtain VA 
treatment records for those dates would be futile.  The 
appellant has not identified any other evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases (including arthritis) may be presumptively service 
connected if manifested to a compensable degree in the first 
postservice year.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1990).   The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1990); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

New and material evidence 

Historically, a November 1995 rating decision denied the 
veteran's claim seeking service connection for low back 
strain based on a finding that although the veteran was 
treated in service as low back pain in 1976, no residuals of 
the condition were subsequently noted.  The veteran did not 
appeal this decision and it became final.  38 U.S.C.A. § 
7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective for all claims to reopen filed on or after August 
29, 2001.  The instant claim to reopen was filed after that 
date and the revised definition applies.  "New" evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

Evidence of record in November 1995 consisted of STRs, which 
showed that in May 1976, the veteran was treated for 
complaints of low back pain of two months duration.  The 
impression was mild muscle strain of the low back.  
Medication and heat were prescribed.  On follow-up treatment 
several weeks later, it was found that the low back pain, 
secondary to strain, was not improved because of inadequate 
rest.  Additional medication, heat and rest were planned.  
There are no further complaints of low back pain in the STRs.  

Evidence received since the November 1995 rating decision 
includes May 1998 to May 2007 VA treatment records showing 
complaints of low back pain and stiffness beginning in April 
2002.  In May 2007, the assessment was chronic low back pain, 
with muscle spasm.  VA outpatient treatment records prior to 
April 2002 are silent for any complaints, findings, 
treatment, or diagnosis of a low back disability.  

On October 2008 VA examination, the Veteran stated that he 
had injured his lower back in a lifting incident while on 
active duty.  The problem had resolved in a few days, but 
over the past 20 years he had had low back pain occurring 
every morning that prevented him from staying in bed past six 
or seven in the morning because his low back began to hurt.  
After moving around for some time, he was able to function 
without back pain during the day, unless he sat or lay down 
for more than one-half hour.  On those occasions, he would 
have stiffness in the back when he first got up.  He also 
noticed twinges of low back pain if he did recurrent lifting 
or carrying, such as moving furniture for two to three hours 
or more.  On physical examination, the spine had normal 
posture and appearance, with no paraspinous spasm or point 
tenderness palpable.  Range of motion was without pain and 
straight leg raising was negative.  X-rays of the lumbosacral 
spine showed facet hypertrophy at L4 and L5.  The diagnosis 
was chronic lumbosacral strain.  The examiner reviewed the 
claims file and noted the Veteran's history of pain in the 
lower back in 1976, without recurrence during service, was 
described.  Likewise, the VA outpatient treatment records 
from 1998 forward did not indicate recurrent visits for lower 
back disability.  Therefore, in the examiner's opinion, it 
was less likely than not that the lower back condition was 
related to the low back treatment shown in service.  

The Board finds that the evidence received since the November 
1995 unappealed rating decision is new and material because 
it was not previously of record and directly addresses an 
unestablished fact necessary to substantiate the claim.  
Specifically, the claim was denied in November 1995 based 
essentially on a finding that the veteran had no current 
findings of low back disability.  Treatment records received 
since the November 1995 rating decision include a medical 
diagnosis of lumbosacral strain.  When taken at face value, 
as is required when determining solely whether to reopen a 
previously denied claim, the Board finds that the additional 
evidence received is competent evidence that relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Thus, the additional evidence received is new and material 
and is sufficient to reopen the claim of entitlement to 
service connection for low back disability.  The appeal is 
granted to that extent only.  

De novo review

At the outset, the Board finds that the appellant is not 
prejudiced by the Board's proceeding with de novo review of 
this claim without returning it to the RO for their initial 
de novo consideration upon the Board's reopening of the claim 
because the RO has already adjudicated the matter de novo 
before certifying the appeal for Board review.  

It is not in dispute that the veteran now has a low back 
disability.  It is also not in dispute that he was treated 
for complaints of low back pain in service.  What he must 
still show to establish service connection for his low back 
disability is that the current disability is related to his 
complaints of low back pain in service.  Significantly, there 
is no evidence that arthritis of the low back was manifested 
in service or in the first postservice year; consequently, 
the chronic disease presumptive provisions of 38 U.S.C.A. § 
1112 do not apply.  

The preponderance of the evidence is against a finding that 
the veteran's current low back disability is related to 
service.  The veteran's postservice treatment records only 
show the diagnosis and treatment of lumbosacral strain.  The 
only competent evidence in the record that specifically 
addresses whether there is a nexus between his current low 
back disability and his service is in the report of the 
October 2008 VA examination.  The examiner at that time 
opined that the veteran's low back disability was "less 
likely than not" related to service.  Such opinion was based 
on a complete review of the claims file and examination of 
the Veteran.  Notably, there is no medical opinion evidence 
based on a complete record review to the contrary.  

The Board notes that the Veteran contends his lower back 
symptoms have never resolved since service.  The Veteran 
certain is competent to report his observations of low back 
pain since service.  See 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In this case, however, the Board finds 
his account of observations to lack credibility.  In this 
regard the Board points out that the post-service evidence is 
entirely silent for reference to lower back problems until 
many years after service, although the Veteran was treated 
for other conditions.  A significant lapse in time between 
service and evidence of post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed Cir. 2000).  
In this case, the Board finds that the considerable gap in 
time between service and when the veteran first mentioned 
lower back problems to his post-service providers militates 
against the probative value of the veteran's account of his 
symptoms since service.  The Board accordingly finds his 
account concerning the occurrence of lower back symptoms 
continuously since service lacks credibility. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit has suggested recently that laypersons 
perhaps can establish the required nexus to service or to 
service-connected disability in some cases.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (vacating and 
remanding a decision in which the United States Court of 
Appeals for Veterans Claims categorically held in a service 
connection case that "a valid medical opinion" was required 
to establish nexus, and that [a lay person] was 'not 
competent' to provide testimony as to nexus because [that 
individual] was a layperson.").  In the Board's opinion, 
however, the matter of whether any current lower back 
disorder (particularly as the back disability at issue 
involves processes not readily observable) originated from an 
event in service or was a continuation of the strain noted in 
service is clearly a matter that is far removed from the 
realm of lay expertise.  

In short, the Board finds the Veteran's account of lower back 
symptoms since service to lack credibility, and further finds 
that he is not competent to link his current disorder to 
service.  Consequently, the only competent evidence 
addressing the etiology of the lower back disorder is against 
the claim.

As the preponderance of the evidence is against the claim, 
service connection for low back disability must be denied.  
38 U.S.C.A. § 5107.


ORDER

The appeal to reopen a claim of service connection for a low 
back disability is granted.

Service connection for low back disability is denied.


REMAND

The Veteran is seeking service connection for GERD and for an 
ingrown toenail of the right great toe.  Regarding the claim 
for GERD, the Veteran was treated for gastrointestinal 
complaints that were assessed as gastroenteritis during 
service.  Although he was afforded a VA examination in 
October 2008 to ascertain if those complaints were at least 
as likely as not related to GERD that was first demonstrated 
in 1996, the examiner who conducted the examination confined 
the discussion to whether or not gastroenteritis was 
currently manifested and, if so, whether it was related to 
the disability noted during service.  The examiner did not, 
however, comment on the disability claimed by the Veteran, 
GERD.  Thus, the examination is inadequate and further 
development of the evidence is necessary in this case.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not been afforded an examination on the claim 
for an ingrown toenail of the right great toe.  The STRs show 
that he sustained an injury of his right great toe in July 
1977 and that private treatment records in November 1995 show 
a diagnosis of an ingrown toenail of the right great toe.  
The veteran should be afforded a medical examination in order 
to determine whether the Veteran currently has a right great 
toe disability that is etiologically related to his active 
military service.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a 
gastrointestinal examination of the 
Veteran to ascertain the nature, extent 
and etiology of his GERD.  The examiner 
must review the Veteran's claims file 
in conjunction with the examination, 
and based on such review and 
examination of the Veteran, provide an 
opinion responding to the following:  

(a) Does the Veteran have a chronic 
gastrointestinal disability?  If so, 
what the nature (medical diagnosis) of 
such disability?  

(b) If a chronic gastrointestinal 
disability is diagnosed, please 
indicate (for each diagnosis) whether 
it is at least as likely as not (i.e. a 
50% or better probability) that the 
disorder is etiologically related to 
service, including to complaints noted 
during service.  The examiner must 
explain the rationale for all opinions 
given.  

2.  The RO should arrange for an 
orthopedic examination of the Veteran 
to ascertain the nature, extent and 
etiology of any current right great toe 
disability.  The examiner must review 
the Veteran's claims file in 
conjunction with the examination, and 
based on such review and examination of 
the Veteran, provide an opinion 
responding to the following:  

(a) Does the Veteran have a right great 
toe disability?  If so, what the nature 
(medical diagnosis) of such disability?

(b) If a chronic right great toe 
disability is diagnosed, please 
indicate (for each diagnosis) whether 
it is at least as likely as not (i.e. a 
50% or better probability) that the 
disorder is etiologically related to 
service.  The examiner must explain the 
rationale for all opinions given.  

3.  The RO should then readjudicate the 
remaining claims on appeal.  If they 
remain denied, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran and his 
representative the opportunity to respond 
before the case is returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


